Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherinr Brown on March 9, 2021.
	Please replace formula (I) in claim 3 with the following:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The Examiner had noted that whereas the residue -(RD-O)- was indicated as being possibly a repeating unit where attached to the “right side” of the siloxane segment, that was not reflected in the same moiety on the “left side”.  Insofar as (co)polymers that vary in terms of their “terminal groups” are not trivial to make, and it seemed unlikely that the copolymer was to be limited in such a way that there would only be one unit –RD-O-, the Examiner inquired with Applicant as to their intent.  Applicant confirmed that this was an unintentional omission and agreed that moiety should be surrounded with 
Allowable Subject Matter
	Noting that claim 3 had been indicated as allowable over the prior art of record, it has been rewritten in independent form with the concomitant cancellation of several claims including base claim 1.  An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  Accordingly claims 3 and 8-14 are deemed allowable.  Other disclosures of interest but not constituting a foundation for rejection include U.S. Patent Application Publication No. 2007/0154440, which had been cited by the ISA and discloses polyurethanes featuring contributions from polysiloxane polyols, polyether polyols and, in at least one embodiment, trimethylolpropane dioleate, and U.S. Patent Application Publication No. 2019/0218418 which discloses a polysiloxane-urethane derived from a BAB polyether-polysiloxane-polyether polyol, and a reagent that provides two or more acrylic groups.  There is, however, no suggestion of also using a polyether polyol distinct of that contained in the BAB triblock macromonomer.  Finally, the prior art is replete with polysiloxane-urethanes containing terminal groups comprising a single acrylic moiety on each end.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 9, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765